Order entered May 10, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00183-CV

                       SANTOS NAVARRO ROSALES, Appellant

                                            V.

        LONE STAR CORRUGATED CONTAINER CORPORATION, Appellee

                         On Appeal from the 95th District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-15-14021

                                        ORDER
       Before the Court is appellee’s May 7, 2019 motion to extend time to file brief. We

GRANT the motion and ORDER appellee’s brief be filed no later than June 3, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE